Title: To Benjamin Franklin from Jonathan Williams, Jr.: Three Letters, 9 February 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & hond sir.
Nantes Feb. 9. 1781.
The Procureur du Roi of this Place seeing my Servant Mark Anthony passing the street took it into his Head to order him to Prison because he is black; He has been two Years with me and is well known by everybody in the Town, yet is to day taken up on an Edict of 1777, which forbids any Negroes from the French Islands to be brought into the Kingdom, & those that are brought in are ordered to be kept in Custody ‘till sent out. But Mark is a free subject of the United States and has as much right to protection as I have, he was born & baptized in my Fathers Family, & having lived with my Father ’till the Age of twenty five he gave him a Certificate to insure him his Liberty in future, this Certificate mark shewd me on his Arrival & I translated it in french to have in Case of Need. I send you the Original & the Translation and I request you to reclaim him from the proper Minister, for which Purpose & to save you Trouble I have written a Letter the Direction of which I leave blank to be filled up as you think proper either to M. de Vergennes or M de Castries. If it is contrary to the Kings orders to permit a free american who is black to inhabit this Country I will give security to send mark out of the Kingdom in 6 months or as soon as I can, but the procureur du Roi threatens to send him to the West Indies & there have him sold as a slave. I hope Sir You will interest Yourself for this poor Fellow, for as we were in Infancy in the same Family I have more attachment to him than to any other Servant & should be very Sorry if he should lose his Liberty.
I am ever with the highest Respect most dutifully & affectionately Yours.
Jona Williams J
Please to return me Marks Certificate as it is very essential for him to have it. The procureur du Roi says he will send him off in 15 days.
 
Notation: J Williams Feb 9 1781
 
II.
Dear and hond sir.
Nantes Feb. 9. 1781.
The inclosed Letters I received this Day by the Brig Sally Capt Jenkins to my Address, this Vessell left Rhode Island on the 12 Jan. but brings no particular News, the English Fleet still lay in Gardiners Bay and the French were still at Rhode Island. I have not heard for some Time of Aunt Mecom. I hope your Letters will inform that she is well.
I am ever with the greatest Respect & Esteem yours most dutifully & affectionately
Jona Williams J
His Excelly Doctor Franklin
 
Notation: J Williams Feb 9. 1781
 
III.
Dear & hond Sir.
Nantes Feb. 9. 1781
This will be presented to you by Mr. Shaffer who is warmly reccommended to me by Mr. Morris of Philadelphia. His Stay will be probably short as after seeing the Capital he intends returning hither, but that it may be agreeable & advantageous I take the Liberty of introducing him to your Notice, & every mark of Civility shewn him will be considered an additional Obligation conferred on Your dutifull & affectionate Kinsman
Jona Williams J
 
Notation: J Williams Feby 9 1781 Recommendation of Shaffer
